DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the magnetic magnet poles" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites “the transmission unit” in line 2; there is insufficient antecedent basis for this limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miyashita (JPH08312821), and further in view of  Fritz (US 2018/0066580); 
Claims 3 and 4 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Fritz as applied to claims 1 and 2 (as indefinitely understood) above, and further in view of Martin (US 3378710); 
Claim 5 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Fritz as applied to claim 1 (as indefinitely understood) above, and further in view of Lv (US 2018/0202570); 
Claim 7 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Fritz as applied to claim 1 (as indefinitely understood) above, and further in view of Suzuki (US 9816639.)

Miyashita discloses in claim 1. A valve device (title) comprising: a valve configured to change a flow mode of refrigerant that flows in a circulation path of a refrigeration cycle device (i.e. the fluid flow path through 41, from 50 to 51, and see paragraph 0002 and 0003); a drive device (at 22) configured to drive the valve and including an electric drive unit (at pulse motor 20) as a drive source; and a transmission unit (at 30) provided in a drive transmission path (i.e. from motor 20 and spindle 21 to needle 14) that is from the electric drive unit to the valve, the transmission unit configured [to drive] the electric drive unit, wherein the transmission unit is a magnetic variable speed unit (i.e. variable number of steps of the impulse motor) including a driving-side rotary body (31), and a driven-side rotary body (32), the driving-side rotary body is configured to rotate by driving of the electric drive unit, the driving-side rotary body includes a plurality of magnetic magnet poles (31 must have at least a north and south pole, per paragraph 0016) in a rotational direction, the driven-side rotary body includes a plurality of magnetic magnet poles (32 must have at least a north and south pole) in the rotational direction, the driven-side rotary body is configured to rotate in response to a rotary motion of the magnetic magnet poles of the driving-side rotary body (as discussed paragraph 0016); and the magnetic 
where Miyashita does not disclose:  a magnetic transmission member to change speed of rotation caused by driving of the electric drive unit; the magnetic transmission member includes a plurality of magnetic transmission bodies configured to be magnetized by the magnetic magnet poles, the magnetic transmission bodies are apart from each other in the rotational direction a number of the magnetic magnet poles and a number of the magnetic transmission bodies are different from each other in the magnetic transmission unit to enable the magnetic transmission unit to reduce or increase in speed of rotation (the use of “or” considered an alternative grouping of the number of transmission bodies relative to the number of magnetic magnet poles, as the number are fixed in various implementations of the device), and the magnetic transmission unit is configured to transmit the rotation of the driving-side rotary body to the driven-side rotary body via the magnetic transmission member in a non-contact manner. 
but Fritz teaches: an electric motor (last lines of paragraph 0049) that uses a magnetic gear (20 figures 4 to 7, and see paragraph 0043) with a magnetic transmission member (at 19) to change speed of rotation (to slow) caused by driving of the electric drive unit (i.e. the rotational electric motor as taken for the embodiment of paragraph 0049); the magnetic transmission member includes a plurality of magnetic transmission bodies (12 polar bars 21 paragraph 0044) configured to be magnetized by the magnetic magnet poles (per paragraph 0045), the magnetic transmission bodies are apart from each other in the rotational direction (i.e. separated in 19 equally about the central axis in equal number of radian spacing) a number of the magnetic magnet poles (6 poles for the first magnetic elements 8 paragraph 0044) and a number of the magnetic transmission bodies are different from each other in the magnetic transmission unit to via the magnetic transmission member in a non-contact manner (i.e. as separated via a gap between the partition wall 19 and the rotor 5 and rotor 6, all for the purpose of slowing down the rotor transmission and to provide for example a simplification of reduction gear parts and overall cost savings paragraph 0042); 
Accordingly considering that both Miyashita and Fritz teach utilizing a rotary motor with magnetic transmission, one of ordinary skill in the art of rotary motors would have considered various magnetic transmissions as taught for example in Fritz and/or Miyashita, and accordingly,  it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a simple one to one transmission as taught in the rotor motor arrangement of Miyashita; an electric motor as taught in Fritz that uses a magnetic gear reduction as taught therein with a magnetic transmission member that can change speed of rotation to slow down the rotation caused by driving of the electric drive unit as taught in Fritz for that of Miyashita; the magnetic transmission member including a plurality of magnetic transmission bodies as taught in Fritz configured to be magnetized by the magnetic magnet poles as taught in Fritz, with the magnetic transmission bodies being spaced apart from each other in the rotational direction, with a number of the magnetic magnet poles as taught in Fritz and a number of the magnetic transmission bodies being different from each other in the magnetic transmission unit so as to enable the magnetic transmission unit to reduce speed of rotation as taught in Fritz, so that the magnetic transmission unit of Miyashita as taught in Fritz so configured to transmit the rotation 

Miyashita discloses (as modified for the reasons discussed above) in claim 2:  The valve device according to claim 1, wherein the transmission unit is configured such that the driving-side rotary body, the magnetic transmission member, and the driven-side rotary body are opposed to each other in an axial direction (as modified for the reasons discussed above, they are arranged coaxially along the same central axis.)  

Miyashita discloses (as modified for the reasons discussed above) in claim 3:  The valve device according to claim 2, further comprising: a base block (40/41/42) that is a part of the circulation path and has a valve (at 14) accommodating hole that accommodates a valve body (needle 14) of the valve; and a closing plate (top of 40) that liquid-tightly closes an opening of the valve accommodating hole, wherein the closing plate is interposed between a group (i.e. the upper body 31 and the lower body 32, and as modified for the reasons discussed below, the magnetic transmission member 19 of Miyashita/Fritz), which includes the driving-side rotary body and the magnetic transmission member provided in the drive device, and the driven-side rotary body provided in the base block. Miyashita/Fritz does not disclose: the transmission member inside the drive device; although Martin teaches: arranging the driving side rotary body (97) and the magnetic transmission member (109/108) in the drive device (figure 16, and 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Martin for the magnetic gear transmission of Miyashita/Fritz, the driving side rotary body and the magnetic transmission member of Miyashita/Fritz as taught in Martin,  inside the drive device, and separated from the fluid in the base block as taught in Martin, for the purpose of for example, reducing the effect of fluid corrosion on the parts of the ferromagnetic drive transmission as taught by the figures of Miyashita and Martin (where fluid in both is separated from the drive motor.)  

Miyashita discloses (as modified for the reasons discussed above) in claim 4: The valve device according to claim 1, wherein the magnetic transmission member is formed such that the magnetic transmission bodies are integrally built in a base member (19); Miyashita/Fritz does not explicitly disclose: the base member being non magnetic; although Martin teaches: using a non magnetic plastic material to divide the transmission bodies 109 for the purpose of minimizing eddy current losses in the transmission/pole bodies (Col 8 ln 10-22.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the base member of the magnetic transmission a non magnetic plastic material or Bakelite as taught in Martin for that of Miyashita/Fritz, all for the purpose of  minimizing eddy current losses in the transmission/pole bodies. 

Miyashita discloses (as modified for the reasons discussed above) in claim 5:  The valve device according to claim 1, wherein each of the driving-side rotary body and the driven-side while Miyashita/Fritz does not explicitly disclose: using an anisotropic magnet; Lv teaches: using a permanent magnet made of anisotropic ferrite for the purpose of maintaining a permanent pole position when the rotor is deenergized (paragraph 0094); 
accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize an anisotropic ferrite material as taught in Lv for forming the permanent magnets of Miyashita/Fritz as taught in Lv for the purpose of maintaining a permanent pole position when the rotor is deenergized, especially considering it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Miyashita discloses (as modified for the reasons discussed above) in claim 6:  The valve device according to claim 1, further comprising: a screw mechanism (at 16) configured to 

Miyashita discloses (as modified for the reasons discussed above) in claim 7:  The valve device according to claim 1, but does not disclose, although Suzuki teaches: the refrigeration cycle device is a vehicular refrigeration cycle device mounted on a vehicle (figure 2, Col 4 ln 2-18, for the purpose of providing an air conditioned vehicle that is controllable via an ECU to introduce conditioned air into the passenger compartment; 
Accordingly, considering that both Miyashita and Suzuki teach utilizing an expansion valve in an air conditioning unit, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the valve device of Miyashika/Fritz as taught by Suzuki, in a vehicle for the purpose of providing an air conditioned interior passenger compartment, as taught by Suzuki.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753